Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 1 of 7 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA

ARACELY CHINCHILLA-                        )
GONZALEZ,                                  )
                                           )
                                           )       Case No. 1:20-cv-1142
              Plaintiff,
                                           )
vs.
                                           )
                                           )
PARS HEATING & AIR
                                           )
CONDITIONTIONG,
                                           )       (JURY TRIAL DEMANDED)
                                           )
              Defendant.
                                           )


                                       COMPLAINT

      1.     Plaintiff, Aracely Chinchilla-Gonzalez, a former employee of Defendant PARS

Heating & Air Conditioning, brings this action, pursuant to the Fair Labor Standards Act

(“FLSA”), on behalf of herself and all others similarly situated, against the Defendant because

of Defendant’s systematic, unlawful deprivation of Plaintiff’s rights to overtime compensation

under the FLSA. Plaintiff brings this suit for a declaratory judgment, back pay and other relief

pursuant to 29 U.S.C. § 207, 29 U.S.C. § 216(b) to remedy the Defendant's willful and unlawful

violations of federal law complained of herein.

                                 JURISDICTION AND VENUE

      2.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 216(b).

      3.   Venue is proper in this district pursuant to 28 U.S.C. § 1391.

                                          PARTIES

      4.   Plaintiff Chinchilla-Gonzalez has given her written consent to be a party plaintiff in

this action pursuant to 29 U.S.C. § 216(b). Her written consent is attached here as Exhibit A.

                                               1
    Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 2 of 7 PageID# 2




    Plaintiff Chinchilla-Gonzalez brings this action on behalf of herself and other others similarly

    situated in accordance with 29 U.S.C. § 216(b) of the FLSA.

       5.      Plaintiff Chinchilla-Gonzalez was at all material times from September 2017 to July

    8, 2019, employed by PARS Heating & Air Conditioning as the Office Manager.

       6.      Plaintiff, while employed by Defendant, was an “employee” within the meaning of

    the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203(e)(1).

       7.      Defendant PARS Heating & Air Conditioning, has a principal office and place of

    business located at 22800 Executive Drive, Suite 100, Sterling, Virginia 20166, and may be

    served with process by serving the Registered Agent, Kamran Ghaffari, at the address outlined

    in this paragraph.

       8.      Defendant is, and at all times material to this case has been, an enterprise engaged in

    commerce as defined by 29 U.S.C. § 203(r)(1), with an annual dollar business volume in excess

    of $500,000, and has been an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

                                                FACTS

       9.      From September 2017, and continuing until her termination on July 8, 2019, 1 while

    working in the position of Office Manager on behalf of the Defendant, Plaintiff Chinchilla-

    Gonzalez’s job duties included clerical and office support work, such as: answering and routing

    phone calls; scheduling technicians; typing; preparing payroll and financial records of the

    company; notarizing documents; picking up and delivering HVAC units; processing and

    reviewing written reports, purchase orders, and records for accuracy; processing payment from




1
 Plaintiff Chinchilla-Gonzalez’s termination is the subject of a complaint with the Equal
Employment Opportunity Commission.
                                                   2
Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 3 of 7 PageID# 3




sales generated by the Defendant; processing the purchase of goods for use in the office; and

performing related clerical tasks to support the work of the Defendant.

   10.     Defendant compensated Ms. Chinchilla-Gonzalez at rates of $16.00 per hour and

$17.00 per hour, which amounted to base compensation of either $640.00 or $680.00 per week.

For a short time during which Ms. Chinchilla-Gonzalez was securing financing to buy real estate

(between the months of March and April 2018), the Defendant gave her a temporary raise of

$20.00 per hour.

   11.     While working as Office Manager, Ms. Chinchilla-Gonzalez routinely worked over

40 hours a week and did not receive overtime compensation at the rate of one and one-half times

her regular rate of pay for all hours worked over 40 in a week. As the Office Manager, Plaintiff

was scheduled to and did work 40 hours a week, Monday through Friday, as her regular working

schedule. In addition, and as described in further detail below, she frequently worked unpaid

overtime both before and after her shifts, as well as at home.

   12.     Plaintiff Chinchilla-Gonzalez routinely performed the job duties described in

Paragraph 9 outside of her regular schedule, including before and after her normal work

schedule, because PARS had a large volume of work that needed to be completed in a timely

manner pursuant to the Defendant’s work expectations.

   13.     Plaintiff Chinchilla-Gonzalez’s supervisors knew she performed work prior to and

after her shift without pay because they would see her performing such work at her desk before

and/or after her scheduled shift. Moreover, Defendant provided her with a phone so that it could

easily contact her to assign her tasks and reach her outside of her scheduled working hours.

   14.     Defendant captured the regularly scheduled work hours of Plaintiff Chinchilla-

Gonzalez’s through manually-entered records on a work computer located in the main office,



                                               3
Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 4 of 7 PageID# 4




and through handwritten records manually filled out by employees. These records are maintained

by the Defendant and track the work time of employees by hours and minutes.

   15.      Plaintiff Chinchilla-Gonzalez routinely performed approximately one to two hours a

week of additional work per week before and after her normal work schedule. Although

Defendant recorded at least some of Plaintiff’s pre-shift and post-shift work, Defendant failed to

pay Plaintiff for this pre-shift and post-shift work time and failed to pay Plaintiff time and one-

half overtime for those work hours in excess of 40 hours per week.

   16.     Examples of the Defendant’s systemic failure to compensate the Plaintiff for time

worked over 40 hours in a workweek either before or after her scheduled shift, or both, are set

forth in Exhibit B. For instance, during the pay period from May 15, 2018, through May 28,

2018, Plaintiff worked at least one hour and 56 minutes over 40 hours yet did not receive any

overtime compensation for those hours over 40.

   17.     In addition, Plaintiff Chinchilla-Gonzalez regularly performed work for Defendant

while she was at home, as she would check and respond to emails, check and respond to text

messages from her supervisors, and work on unfinished tasks in preparation for her office work

the next day or during that workweek. Plaintiff Chinchilla-Gonzalez worked between one and

two hours at home most workweeks and was not paid time and one-half overtime for those work

hours in excess of 40 hours per week.

                                           COUNT I

FAILURE TO PAY OVERTIME FOR ALL HOURS PLAINTIFF WAS SUFFERED OR
PERMITTED TO WORK IN VIOLATION OF SECTION 7(a) OF THE FLSA, 29 U.S.C.
                             § 207(a)

   18.     Plaintiff hereby incorporates by reference paragraphs 1 through 17 in their entirety

and restate them herein.



                                               4
Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 5 of 7 PageID# 5




    19.     At all times material herein, during those work weeks in which Plaintiff Chinchilla-

Gonzalez worked hours in excess of 40 hours a week, she performed work activities without

compensation before the start of her working schedule and after, some of which is recorded on

Defendant's manual timekeeping systems but yet not paid. Moreover, Plaintiff Chinchilla-

Gonzalez performed work without pay at home when specifically assigned to her after her

scheduled work hours by her supervisors. Accordingly, as a result of these pay practices,

Defendant has failed to provide Plaintiff Chinchilla-Gonzalez with the rights and protections

provided under section 7(a) of the FLSA, 29 U.S.C. § 207(a).

    20.     Section 207 of the FLSA requires the payment of overtime compensation to

employees who work in excess of the hourly standards set forth therein. In particular, Section

207(a) requires the payment of overtime compensation at the rate of one and one-half times for

each employee’s regular rate of pay for all hours employees are suffered or permitted to work in

excess of forty hours per week.        Defendant has failed to comply with the overtime pay

requirements of the FLSA in the manner outlined herein by failing to compensate Plaintiff

Chinchilla-Gonzalez for work that she has been suffered or permitted to work before the official

start time of her shifts, after the official end time of her shifts, and at home.

    21.     As a result of Defendant's willful and purposeful violations of the FLSA, there have

become due and owing to Plaintiff Chinchilla-Gonzalez an amount that has not yet been precisely

determined. The employment and work records for Plaintiff Chinchilla-Gonzalez are in the

exclusive possession, custody and control of the defendant and Plaintiff Chinchilla-Gonzalez is

unable to state at this time the exact amount owing to her through the date of this Complaint.

Defendant is under a duty imposed by the FLSA, 29 U.S.C. § 211(c), and various other statutory

and regulatory provisions, to maintain and preserve payroll and other employment records with



                                                 5
 Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 6 of 7 PageID# 6




 respect to Plaintiff Chinchilla-Gonzalez from which the amount of Defendant's liability can be

 ascertained.

     22.     Pursuant to 29 U.S.C. § 216(b), Plaintiff Chinchilla-Gonzalez is entitled to recover

 liquidated damages in an amount equal to her back-pay damages for the Defendant's failure to

 pay overtime compensation.

     23.     Plaintiff Chinchilla-Gonzalez is entitled to recover attorneys' fees and costs under 29

 U.S.C. § 216(b).

                                   DEMAND FOR A JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Chinchilla-Gonzalez

hereby demands that her claims be tried before a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Chinchilla-Gonzalez prays that this Court:

       (a) Enter judgment declaring that the Defendant has willfully and wrongfully violated their

statutory obligations, and deprived Plaintiff Chinchilla-Gonzalez of her rights;

       (b) Order a complete and accurate accounting of all the compensation to which Plaintiff

Chinchilla-Gonzalez is entitled;

       (c) Award Plaintiff Chinchilla-Gonzalez monetary liquidated damages equal to her unpaid

compensation;

       (d) Award Plaintiff Chinchilla-Gonzalez interest on her unpaid compensation;

       (e) Award Plaintiff Chinchilla-Gonzalez reasonable attorneys’ fees to be paid by the

Defendant, and the costs and disbursements of this action; and

       (f) Grant such other relief as may be just and proper.




                                                 6
Case 1:20-cv-01142-LMB-TCB Document 1 Filed 09/29/20 Page 7 of 7 PageID# 7




                                  Respectfully submitted,

                                  /s/ T. Reid Coploff
                                  Reid Coploff (VA Bar #78388)
                                  Nicole D. Faut (VA Bar #95373)
                                  Sara Faulman, Seeking Pro Hac Vice
                                  McGILLIVARY STEELE ELKIN LLP
                                  1101 Vermont Ave., N.W.
                                  Suite 1000
                                  Washington, DC 20005
                                  Phone: (202) 833-8855
                                  ndf@mselaborlaw.com
                                  slf@mselaborlaw.com
                                  Attorneys for Plaintiff




                                     7
